Per Curiam:
The construction given in Nicholas v. Phelps, 15 Pa. 36, to § 25 of the act of February 24, 1834, has been acquiesced in for thirty-five years. We are not aware that its correctness has been questioned in this court during all that time. If the statute was now before us for the first time, its proper construction would be a fair question for argument. This, however, does not justify us in now disturbing that which has been recognized as a correct construction for so many years. Titles have passed and been acquired in reliance on its correctness. We recognize it as the law of this commonwealth and adhere to it accordingly. It rules this case.
Judgment affirmed.